      Case 4:19-cv-01781 Document 53 Filed on 09/08/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                            September 08, 2020
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

WARREN RIVERS,                                  §
                                                §
        Plaintiff,                              §
VS.                                             §          CIVIL ACTION NO. 4:19-CV-01781
                                                §
COSTAMARE INC., et al,                          §
                                                §
        Defendants.                             §

                                            ORDER

       Before the Court is United States Magistrate Judge Frances H. Stacy’s Memorandum and

Recommendation filed on August 6, 2020 (Doc. #51). The deadline for filing objections has

passed, and no objections have been filed. Pursuant to Federal Rule of Civil Procedure 72(b), the

Court has reviewed the Memorandum and Recommendation for clear error. See United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Finding no clear error, the Court adopts the

Memorandum and Recommendation in its entirety.

       Plaintiff must file an amended complaint addressing the deficiencies highlighted in Judge

Stacy’s Memorandum and Recommendation within thirty (30) days of the entry of this Order.

Plaintiff’s failure to file an amended complaint by the deadline will result in the automatic

dismissal of this action and Defendants Costamare, Inc., Costamare Shipping Co. S.A., Montes

Shipping Co., and Maersk Line A/S without further instruction from this Court.

       It is so ORDERED.




September 8, 2020                           _____________________________________
                                            _______
                                                 _ ______
                                                    ___    ___
                                                            _ __
                                                               ____________
                                                                         ____
                                                                            _ ________
Date                                             Honorable
                                            The Ho
                                                 H           Alfred
                                                    noorable Al
                                                             A    ed H.
                                                                fred
                                                                fr
                                                                 red      Bennett
                                                                      H. Be
                                                                          B  nnett
                                            United States Distr
                                                           District
                                                               t ict Judge
